DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Notice to Applicant
Claims 1-5, 7-16, and 20 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/21/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 14-15 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2015/0053663 by Sakota in view of US Patent Application Number 2011/0147522 by Williams and US Patent Application Number 2019/0248501 by Smith.

Regarding claim 1, Sakota discloses an aircraft, comprising:
A fuselage (paragraph 74 discloses “The sheet may be a part of the skin panels of the aircraft, for example an external skin panel for the wing or fuselage”);
A wing having a leading edge, a suction side portion, a pressure side portion, and a wing tip (see Figure 4);
A thermoelectric heater element having a thermoelectric inner surface and extending continuously from a first end of the leading edge in a spanwise direction to a second end of the leading edge, the first end being proximate to the fuselage and the second end being proximate the wing tip (paragraph 53 discloses “The sheet, with embedded conducting elements, is arranged so that the conducting elements extend along the wing, from the fuselage towards the wing tip”);
A first chemical adhesive disposed between a leading edge inner surface of the leading edge and the thermoelectric heater element (paragraph 67 discloses “In between each of the layers is a bonding layer 14.  As previously explained, this may comprise an adhesive, or an adhesive film to facilitate bonding of two different materials”);
A second chemical adhesive disposed on the thermoelectric inner surface (Figure 5 shows bonding layers 14 on the inner surface of sheet 1); and
A first structural rib disposed on the second chemical adhesive (see Figure 7);
A second structural rib disposed on the second chemical adhesive between the wing tip and the first structural rib (paragraph 72 discloses “each rib extending through the wing”);
A first wire connected to a first connection point of the thermoelectric heater element between the first structural rib and the second structural rib (paragraph 42 discloses “The electrical terminals 5a, 5b may comprise any standard electrical connector or may simply comprise an extension of the conducting element 2 to which a wire or cable can be attached” and Figure 7 shows the connection points being between the ribs).
Sakota does not disclose a first wire extending from the fuselage through a first aperture disposed in the first structural rib and a second wire extending through a second aperture disposed in the second structural rib.  However, this limitation is taught by Williams.  Williams discloses a stiffening rib 20 for an aircraft wing having a radial flange 10 with a plurality of apertures 23. Paragraph 29 discloses “The rib web 10 has holes for allowing fuel and system cables to pass through the rib.  The holes also serve to reduce the weight of the rib”.  It would thus be obvious to a person having ordinary skill in the art to modify Sakota using the teachings from Williams in order to pass fuel and system cables through the rib and to reduce the weight of the rib.    
Sakota and Williams do not explicitly disclose the second wire extending to a second connection point of the thermoelectric heater between the second structural rib and the wing tip.  However, Sakota discloses that the sheet 1 extends from the fuselage towards the wing tip (paragraph 53) and that there are multiple ribs (paragraph 72), and that electrical terminals 5a and 5b may comprise an extension of conducting elements 2 to which a cable can be attached (paragraph 42).  It would therefore be obvious to a person having ordinary skill in the art to place a second connection point of the heater sheet 1 between the second structural rib and the wing tip in order to connect cables to the conducting elements 2 positioned between a second rib and the wing tip in order to energize the conducting elements in that area.  
Sakota and Williams do not disclose the thermoelectric heater element comprising a carbon nanotube electrothermal heater.  However, this limitation is taught by Smith.  Smith discloses an ice formation detection and removal system for aircraft 100 with heater 108, and paragraph 24 discloses “the at least one heater 108 is made of carbon nanotube material”.  It would be obvious to a person having ordinary skill in the art to modify Sakota and Williams using the teachings from Smith as a substitution of known types of aircraft deicing heaters.  

Regarding claim 2 (dependent on claim 1), Sakota discloses the first structural rib comprising a forward flange having a rounded shape and a radial flange extending radially inward from a forward flange inner surface of the forward flange (see rib 8 in Figure 7).

Regarding claim 3 (dependent on claim 2), Williams further teaches a stiffening rib 20 for an aircraft wing having a radial flange 10 with a plurality of apertures 23. Paragraph 29 discloses “The rib web 10 has holes for allowing fuel and system cables to pass through the rib.  The holes also serve to reduce the weight of the rib”.  

Regarding claims 4 (dependent on claim 3) and 14 (dependent on claim 13), Sakota and Williams do not disclose a grommet disposed in an aperture form the plurality of apertures.  However, the examiner takes official notice that the use of grommets in apertures is well-known in the art, and that it would be obvious to a person having ordinary skill to modify Sakota and Williams to use grommets in order to protect the fuel and system cables passing through the rib.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claims 5 (dependent on claim 4) and 15 (dependent on claim 14), Williams further teaches the first wire and the second wire being supported by the grommet.  Paragraph 29 discloses “The rib web 10 has holes for allowing fuel and system cables to pass through the rib.  The holes also serve to reduce the weight of the rib”.

Regarding claim 7 (dependent on claim 2), Sakota discloses the first structural rib further comprising a bottom flange extending in a chordwise direction from a bottom surface of the forward flange and a top flange extending in the chordwise direction from a top surface of the top flange (see Figure 7).  

Regarding claim 8 (dependent on claim 7), Sakota discloses the first structural rib further comprising a vertical support extending from the top flange to the bottom flange.  (see vertical flange between the top and bottom flanges in Figure 7).  

Regarding claim 9 (dependent on claim 7), Sakota discloses the first structural rib further comprising a first rivet aperture disposed on the bottom flange and a second rivet aperture disposed on the top flange (mounting holes 10).  

Regarding claim 10 (dependent on claim 9), Sakota does not explicitly disclose a first rivet coupling the bottom flange to the suction side portion via the first rivet aperture, and a second rivet coupling the top flange to the pressure side portion via the second rivet aperture.  However, paragraph 68 suggests that “The rib 8 comprises mounting holes 10 to which the external skin layer is fastened”.  It would be obvious to a person having ordinary skill in the art to use rivets as a known way to fasten an aircraft skin to a rib through a mounting hole.  

Claims 11-13, 16, and 20 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2015/0053663 by Sakota in view of US Patent Application Number 2019/0248501 by Smith.

Regarding claim 11, Sakota discloses wing comprising:
A edge having a leading edge inner surface (see skin 13 in Figure 4);
A thermoelectric heater element coupled to the leading edge inner surface (sheet 1 having conducting elements 2), the thermoelectric heater element having a thermoelectric inner surface (see Figure 5), the thermoelectric heater element extending continuously spanwise along the leading edge inner surface (paragraph 53 discloses “The sheet, with embedded conducting elements, is arranged so that the conducting elements extend along the wing, from the fuselage towards the wing tip”), 
A chemical adhesive disposed on a portion of the thermoelectric inner surface (adhesive 14 on the inner surface of sheet 1 in Figure 5); and
A structural rib coupled to the chemical adhesive (see rib 8 in Figure 7) and a second structural rib coupled to the chemical adhesive (paragraph 72 discloses “each rib extending through the wing”), the structural rib and the second structural rib each comprising:
A forward flange having a contoured outer surface, the contoured outer surface being complimentary to the thermoelectric inner surface and interfacing with the chemical adhesive (see flange of rib 8 in Figure 7); and
A bottom flange extending in a chordwise direction from a bottom surface of the forward flange toward a trailing edge of the wing, the bottom flange having a first rivet aperture, a top flange extending in the chordwise direction from a top surface of the forward flange toward the trailing edge of the wing, the top flange having a top rivet aperture (see top and bottom flanges and unnumbered apertures in Figure 7).
Sakota and Williams do not disclose the thermoelectric heater element comprising a carbon nanotube electrothermal heater.  However, this limitation is taught by Smith.  Smith discloses an ice formation detection and removal system for aircraft 100 with heater 108, and paragraph 24 discloses “the at least one heater 108 is made of carbon nanotube material”.  It would be obvious to a person having ordinary skill in the art to modify Sakota and Williams using the teachings from Smith as a substitution of known types of aircraft deicing heaters.  

Regarding claim 12 (dependent on claim 11), Sakota discloses the structural rib further comprising a vertical support extending from the bottom flange to the top flange.  (see vertical flange between the top and bottom flanges in Figure 7).  

Regarding claim 13 (dependent on claim 11), Sakota discloses the forward flange further comprising a radial flange extending radially inward from a forward flange inner surface of the forward flange, the radial flange (see web of rib 8 in Figure 7).
Sakota does not disclose the radial flange having a plurality of apertures extending axially through the radial flange.  However, this limitation is taught by Williams.  Williams discloses a stiffening rib 20 for an aircraft wing having a radial flange 10 with a plurality of apertures 23. Paragraph 29 discloses “The rib web 10 has holes for allowing fuel and system cables to pass through the rib.  The holes also serve to reduce the weight of the rib”.  It would thus be obvious to a person having ordinary skill in the art to modify Sakota using the teachings from Williams in order to pass fuel and system cables through the rib and to reduce the weight of the rib.  

Regarding claim 16, Sakota discloses a method for coupling a structural rib and a thermoelectric heater element to a leading edge of a wing, the method comprising:
Disposing a first chemical adhesive on an outer surface of the thermoelectric heater element (see adhesive 14 above sheet 1 in Figure 5); 
Disposing a second chemical adhesive on a portion of an inner surface of the thermoelectric heater element (see adhesive 14 beneath sheet 1 in Figure 5);
Disposing the thermoelectric heater element on a leading edge inner surface of the leading edge (see Figures 4 and 5), the thermoelectric heater element extending continuously from a first end of a leading edge in a spanwise direction to a second end of the leading edge, the first end being proximate the fuselage and the second end being proximate the wing tip (paragraph 53 discloses “The sheet, with embedded conducting elements, is arranged so that the conducting elements extend along the wing, from the fuselage towards the wing tip”);
Disposing the structural rib on the thermoelectric heater element (see rib 8 in Figure 4), the structural rib having a forward flange, the forward flange having a contoured surface being complimentary to the leading edge, the contoured surface being in contact with the second chemical adhesive (see Figure 7); 
Curing the second chemical adhesive (paragraph 49 discloses “the sheet 1 with the conducting elements 2 may be integrally formed with the composite surface at the curing stage of manufacturing the composite structural element”); and
Fastening the structural rib to a suction side of the wing via a first fastener through a first flange of the structural rib and fastening the structural rib to a pressure side of the wing via a second fastener through a second flange of the structural rib (paragraph 68 discloses “The rib 8 comprises mounting holes 10 to which the external skin layer is fastened” and Figures 6 and 7 show mounting holes 10 being positioned on the flanges of the rib and the rib being positioned on the pressure side of the wing), wherein the structural rib is electrically isolated from the thermoelectric heater element (paragraph 34 discloses “The conducting elements are embedded in a thermoplastic sheet such that the thermoplastic material insulates the conducting elements from each other and from any nearby objects”), wherein disposing the thermoelectric heater element further comprises having the inner surface of the leading edge in contact with the first chemical adhesive (see Figure 5).  
Sakota and Williams do not disclose the thermoelectric heater element comprising a carbon nanotube electrothermal heater.  However, this limitation is taught by Smith.  Smith discloses an ice formation detection and removal system for aircraft 100 with heater 108, and paragraph 24 discloses “the at least one heater 108 is made of carbon nanotube material”.  It would be obvious to a person having ordinary skill in the art to modify Sakota and Williams using the teachings from Smith as a substitution of known types of aircraft deicing heaters.  

Regarding claim 20 (dependent on claim 16), Sakota discloses curing the second chemical adhesive further comprising curing the first chemical adhesive.  Paragraph 49 discloses “the sheet 1 with the conducting elements 2 may be integrally formed with the composite surface at the curing stage of manufacturing the composite structural element”, and chemical adhesives have to be cured in order to be effective.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are moot in view of the current grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642